UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2014 Commission File Number 001-36575 MACROCURE LTD. (Translation of Registrant’s name into English) 25 Hasivim Street Petach Tikva 4959383, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o EXPLANATORY NOTE On February 5, 2015, Macrocure Ltd. (the “Company”) published a notice that it will hold a special general meeting of shareholders at the Company’s offices, located at 25 Hasivim StreetPetach Tikva 4959383, Israel, on Wednesday, March 11, 2015 at 3:00 p.m., Israel time.The Company will distribute a proxy statement (which will include the full version of the proposed resolutions) and a proxy card to all shareholders of record after the record date. The notice is attached hereto as Exhibit 99.1. Exhibit Index Exhibit No. Description Press Release issued by the Company on February 5, 2015, announcing the calling of a special general meeting of shareholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MACROCURE LTD. Date: February 5, 2015 By: /s/ Shai Lankry Name: Shai Lankry Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press Release issued by the Company on February 5, 2015, announcing the calling of a special general meeting of shareholders. 4
